216 Ga. 390 (1960)
116 S.E.2d 207
BALDWIN
v.
GRIMES, SHERIFF.
20970.
Supreme Court of Georgia.
Submitted July 12, 1960.
Decided September 8, 1960.
Rehearing Denied September 21, 1960.
Chester E. Wallace, James R. Venable, for plaintiff in error.
Paul Webb, Solicitor-General, Eugene L. Tiller, Assistant Solicitor-General, contra.
DUCKWORTH, Chief Justice.
Where, in the trial of a habeas corpus case, it appears that the respondent is holding the petitioner in custody under an executive warrant based on an extradition proceeding, and the warrant is regular on its face, the burden is cast upon the petitioner to show some valid and sufficient reason why the warrant should not be executed, since there is a presumption that the Governor complied with the Constitution and law, and this presumption continues until the contrary appears. Blackwell v. Jennings, 128 Ga. 264 (57 S.E. 484); Broyles v. Mount, 197 Ga. 659 (30 S.E.2d 48); Mathews v. Foster, 209 Ga. 699(4) (75 S.E.2d 427). No evidence other than the warrant was introduced; hence the court did not err in remanding the custody of the petitioner to the respondent.
Judgment affirmed. All the Justices concur.